Citation Nr: 0900754	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1962 to September 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005  rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Louis, Missouri.

The issue of service connection for PTSD (on the merits) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in December 
2002 and the veteran did not appeal.

2.  Evidence submitted since December 2002 raises a 
reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss was not exhibited in service or 
until 39 years after service discharge, and the preponderance 
of the evidence is against a finding that hearing loss is 
otherwise related to service.

4.  Tinnitus was not exhibited in service or until 39 years 
after service discharge, and the preponderance of the 
evidence is against a finding that tinnitus is otherwise  
related to service. 




CONCLUSIONS OF LAW

1.  The December 2002 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002, 
2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113,1131,  5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.85 (2008).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In April 2006, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
March 2005 notice letter included the criteria for reopening 
the previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for PTSD 
that was found insufficient in the previous denial.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

PTSD

The veteran was denied entitlement to service connection for 
PTSD in a December 2002 rating decision.  The veteran was 
informed of that decision and he did not file a timely 
appeal.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  The December 2002 decision is final because 
the appellant did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in February 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment 
records, VA treatment records, and a November 1988 VA 
examination report.  The veteran submitted a statement 
indicating that his stressors occurred in Vietnam during his 
1965 assignment to the 84th Engineers.

In December 2002, the RO denied the veteran's claim for 
service connection finding that there was no indication of 
any treatment for PTSD in service or an indication of a 
current diagnosis of PTSD.  Additionally, the veteran did not 
return the PTSD questionnaire asking him about the specifics 
of his stressors.      

The Board finds that the evidence received since the last 
final decision raises a reasonable possibility of 
substantiating the claim.

In support of his application to reopen the claim, the 
veteran submitted post-service treatment records and his own 
statements.  The veteran stated that in August 1966,  a good 
friend was killed and that he has currently been diagnosed 
with PTSD. 

The Board finds that new and material evidence sufficient to 
reopen the claim has  been received.  The additional evidence 
consist of post-service treatment records including an April 
2005 psychological evaluation showing that the veteran meets 
the criteria for a diagnosis of PTSD.  There is also a Report 
of Casualty showing that the friend the veteran named was a 
service member who died in August 1966 in Vietnam due an 
aircraft crash.  Thus, new and material evidence has been 
received to reopen the claim for service connection for PTSD.  
See 38 C.F.R. § 3.156(a).

Hearing Loss and Tinnitus

The veteran essentially contends that he has hearing loss and 
tinnitus due to service.  He asserts that was exposed to 
noise in service without hearing protection while carrying 
out his duties as a welder.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

Service treatment records are negative for findings of 
hearing loss and/or tinnitus.  The examination at service 
enlistment noted a puncture of the right eardrum at age seven 
but hearing was 15/15 on whispered voice testing.  While the 
veteran indicated yes on a couple of occasions on various 
Reports of Medical History as to the inquiry have you ever 
had or have you now ear, nose, or throat trouble, he 
indicated no as to the inquiry regarding hearing loss on the 
Report of Medical History in September 1966 at service 
separation.  Furthermore, the examination report at service 
discharge noted the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Although the veteran filed for service connection for various 
disabiities in September 1988 and June 2002, he did not file 
for service connection for hearing  loss or tinnitus until 
February 2005.  In fact, the first indication of hearing loss 
and/or tinnitus in the record was not until the June 2005 VA 
examination report which noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
55
55
LEFT
15
20
30
55
60

Speech recognition using the Maryland CNC word test was 96 
percent in the right ear and 90 percent in the left ear.  The 
examiner noted bilateral, gently sloping mild to moderate 
high frequency sensorineural hearing loss and tinnitus.  The 
examiner noted that hearing loss did not occur during or due 
to miliary service and it was not as likely as not that 
tinnitus occurred during or as a result of miliary service.  
In support of his opinion, the examiner cited to the normal 
audiometric findings throughout service and the veteran's 
post-service miliary noise exposure in his civilian 
occupation (diesel mechanic and welder).  

Based on review of the evidence, the Board finds that service 
connection for either hearing loss and/or tinnitus is not 
warranted.  The veteran's service medical records are highly 
probative as to the veteran's condition at that time of 
active duty, as they were generated with the specific purpose 
of ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The service medical records are entirely negative 
for a hearing loss disability or for any reports of tinnitus 
and weighs heavily against the claim.  The weight of the 
service medical records is greater than subsequent VA 
outpatient treatment records based on a history as provided 
by the veteran.

The first indication in the record of the asserted 
disabilities was not until the June 2005 VA examination 
report.  As noted above, the veteran filed service connection 
for other disabilities but did not file for either hearing 
loss or tinnitus until this current claim.  In any case, a 
disability was not shown until 39 years after service 
discharge.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.

Furthermore, there is no opinion which provides a nexus 
between the disabilities and service.  In fact, the June 2005 
VA examiner specifically indicated that neither disabilities 
were related to service.  The Board finds this report to be 
probative as it was definitive, based upon a complete review 
of the veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  Therefore, the criteria for service 
connection for hearing loss and/or tinnitus have not been 
met. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disabilities.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disability 
(i.e. that he currently has hearing loss and/or tinnitus 
related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board acknowledges the veteran's representative's 
argument that the June 2005 VA examination report is 
inadequate because the examiner failed to take into account 
the veteran's lay statement that his current disabilities are 
related to service.   However, the June 2005 VA examiner 
clearly states the veteran's contentions in the Medical 
History section of the examination report.  Therefore, the 
Board finds that the examiner did adequately take into 
account the veteran's lay assertions in reaching his 
conclusion. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The claim for service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  As 
noted above, the record includes an April 2005 VA 
psychological evaluation showing that the veteran meets the 
criteria for PTSD.  Additionally, he asserts as a stressor 
that a close friend was killed in Vietnam.  While the veteran 
did not witness the incident, he contends that he saw the 
body once it was recovered and saw the burns on it.  He 
states that his PTSD stems from survivors guilt over the 
death of this friend.  The Report of Casualty notes that in 
August 1966 the named service member was killed due to third 
degree burns from an aircraft accident in Vietnam.  Service 
personnel records shows that the veteran was in Vietnam from 
February 1966 to September 1966.  On remand, the veteran 
should be afforded an examination to determine if he has PTSD 
in accordance with DSM-IV and if there is a link between 
current symptomatology and the verified in-service stressor 
of finding out that his friend had died in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the veteran a 
VA psychiatric examination to determine 
whether he currently has a diagnosis of 
PTSD in accordance with DSM-IV.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination; the examiner should 
indicate on the report that it has been 
reviewed.  All psychological testing, to 
include the Miller Forensic Assessment of 
Symptoms Test, deemed necessary should be 
accomplished.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether there is a link between the 
current symptomatology and the stressor 
described by the veteran noted herein and 
found sufficient to produce PTSD by the 
examiner.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


